ON REHEARING.
Per Curiam.
This was a suit to foreclose a mortgage, and the main controversy was over the question of complainant’s ownership of the mortgage. That question was determined in favor of the complainant upon the first hearing, and need not be further considered. Hammond v. Rathbone, ante, 499.
It appears that the mortgage covers two village lots, and the answer of the defendants alleges that lot No. 103 was the homestead of the mortgagor, and that the mortgage was void as to this lot, for the reason that his wife did not sign it. The evidence shows that the south lot was occupied as a homestead, if both were not, which does not clearly appear. This point was not made in the defendants’ first brief, but our attention is called to a supplemental brief, filed before the former hearing, in which the claim of homestead rights was made, and the omission to *502mention it in the first brief explained as an inadvertence; but this escaped our attention before. Lot 103 should therefore be exempted from the decree, which will be modified accordingly.